Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 is pending.
	Applicants response filed 6/17/2022 has been received and entered in the application.

Action Summary
	

Claim 1, 3-4, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) in view of Alam (WO 2016/007616) is maintained with modifications due to applicant’s amendment of claims.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) and Alam (WO 2016/007616) as applied to claims 1, 3-4, 7-8, 11-13 above, and further in view of van der Zande (EEG Characteristics of Dementia With Lewy Bodies, Alzheimer’s Disease and Mixed Pathology, Front. Aging Neurosci., 03 July 2018, Vol 10, Article 190, pages 1-10)(hereinafter Zande) is maintained with modifications due to applicants amendment of claims.
Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) in view of Alam (WO 2016/007616) as applied to claims 1, 3-4, 7-8, 11-13 above, and further in view of Neef (Dementia with Lewy Bodies: An Emerging Disease, American Family Physician, April 1, 2006 U Volume 73, Number 7, 1223-1229) is maintained with modifications due to applicants amendment of claims.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) in view of Alam (WO 2016/007616) as applied to claims 1, 3-4, 7-8, 11-13 above, and further in view of Gill (Differences in rate of functional decline across three dementia types, Alzheimers Dement. 2013 October ; 9(0): S63–S71, renumbered pages 1-19)) is maintained with modifications due to applicants amendment of claims.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) in view of Alam (WO 2016/007616) as applied to claims 1, 3-4, 7-8, 11-13 above, and further in view of Jackson (Physiother Physiotherapy is Associated with Impry is Associated with Improvements in Gait and ements in Gait and Balance in Individuals with Cognitive Impairment: A Retrospective Analysis, The Graduate College The University of Nevada, Las Vegas, May 17, 2019, pages 1-34) is maintained with modifications due to applicants amendment of claims.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 21 of copending Application No. 17/102759 (reference application) is withdrawn.



Response to Arguments
Applicants asserts that the amended claim 1, which recites "a method of inhibiting pathology in a subject having cholinergic degeneration" is consonant with Group III. Cholinergic neuronal loss (i.e., cholinergic degeneration) in the central nervous system is the pathology to be inhibited by administration of neflamapimod.  This argument has been fully considered but has not been persuasive.  As evidence by Kummer (Non-neuronal cholinergic airway epithelium biology, Curr Opin Pharmacol, 2014) (abstract only), which disclose that acetylcholine, a major regulator of airway function, is not solely produced by neurons but also by a variety of non-neurons cells including various airway epithelial cells utilizing a molecular machinery of acetylcholine synthesis and release that differs from that of neurons. This means that not all cholinergic degeneration only occurs in neuronal loss.  Therefore, the priority date for this application is maintained dated of November 24, 2020.

	Applicants argue that the declaration by Dr. John Alam, that one of skill in the art would not reasonably expect that a treatment that is able to alleviate certain cognitive symptoms would also be effective to inhibit progression of disease. Specifically, Dr. Alam notes that those of skill in the art appreciated that drugs such as L-DOPA for Parkinson’s Disease (PD) were effective for treating symptoms, but not useful to treat the pathological progression of PD; thus over time ultimately becoming ineffective as a therapeutic as neurons continued to degenerate.  This argument has been fully considered but has not been found persuasive.  Fujishiro teaches that the cholinergic basal forebrain is divided into four subregions (Ch1–4), and cholinergic neuronal loss in the nucleus basalis of Meynert (Ch4) has been correlated with cognitive impairments in both Alzheimer’s disease (AD) and dementia with Lewy bodies (DLB).  Cholinergic neuronal loss in the Ch1-2 regions might be specific to the pathology of DLB. Taking the distribution of cholinergic fibers in the hippocampus into consideration, this study suggests a possibility that hippocampal cholinergic projection is involved in Lewy-related neurites in the CA2–3 regions, (abstract).  Fujishiro teaches the depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lew bodies (title). Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodiesAlam (WO 2016/007616) teaches a method of treating neurologic disorder in a patient in need thereof comprising administering to a patient a dose of VX-745 (which is neflamapimod) sufficient to inhibit cytokine signaling while not substantially affecting cytoking production (claim 1).  Reid teaches that the neurologic disorder may be Alzheimer’s Disease, Mild Cognitive Impairment, Vascular Dementia, Lewy Body Dementia, and Dementias; Parkinson’s Disease; Functional recovery after Stroke; Fronto- Temporal dementia (FTD) and Parosysmal Spastic Paraplegia (PSP) and other Tauopathies; Cognitive Frailty; Chronic Tinnitus; and Huntington’s Disease (claim 5).   Therefore, taking the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing to administer nelfamapimod to treat Lewy Body dementia as disclosed by Alam.  And it is known that Lewy Body dementia is known depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lew bodies as taught by Fujishiro. Thus, it would have been obvious to one of ordinary skills at the time of filing that upon administering nelfamapimod to treat Lewy body dementia would also inhibiting progression of pathology in a subject having cholinergic degeneration of the medial septum with the same administration of nelfamapimod (same compound) to treat Lewy body dementia (same patient population) with a reasonable expectation of success.


Previous Rejection with modifications

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) in view of Alam (WO 2016/007616) all are of record.

Fujishiro teaches that the cholinergic basal forebrain is divided into four subregions (Ch1–4), and cholinergic neuronal loss in the nucleus basalis of Meynert (Ch4) has been correlated with cognitive impairments in both Alzheimer’s disease (AD) and dementia with Lewy bodies (DLB).  Cholinergic neuronal loss in the Ch1-2 regions might be specific to the pathology of DLB. Taking the distribution of cholinergic fibers in the hippocampus into consideration, this study suggests a possibility that hippocampal cholinergic projection is involved in Lewy-related neurites in the CA2–3 regions, (abstract).  Fujishiro teaches the depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lew bodies (title). Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies (page 112). Fujishiro teaches that punctate ChAT-immuno-staining was conspicuous in the stratum pyramidale of the CA2–3 area, and that the highest density of ChAT-positive terminals was found in the stratum pyramidale and the juxtrapyramidal zone of the stratum oriens.  Another immunostaining study revealed that nerve growth factor (NGF), which plays an important role in sustaining and surviving cholinergic neurons, is mainly localized within the CA2–4 area, but is not present in the CA1 or subiculum [24]. On the other hand, Lewy-related neurites in the DLB brains are specific to the CA2–3 area in the hippocampus. In addition, ultrastructural and immunohistochemical studies suggest that these neurites are abnormal axon terminals. These findings lead us to conjecture that the depletion of cholinergic neurons projecting to the hippocampus in the DLB brain can be attributed to the Lewy-related neurites of the CA2–3 area. (page 113). Fujishiro teaches that dementia with Lewy bodies (DLB) is the second most frequent neurodegenerative dementing disorder after Alzheimer’s disease (AD). Hippocampal pathology is important in DLB as well as AD, since memory impairment, a chief symptom of both the disorders, is closely related to degeneration of the hippocampus. Lewy-related neurites are usually observed in the CA2–3 regions of the hippocampus in DLB.
Fujishiro does not disclose administering neflamapimod nor dosing.
Alam (WO 2016/007616) teaches a method of treating neurologic disorder in a patient in need thereof comprising administering to a patient a dose of VX-745 (which is neflamapimod) sufficient to inhibit cytokine signaling while not substantially affecting cytoking production (claim 1).  Alam teaches that the neurologic disorder may be Alzheimer's Disease, Mild Cognitive Impairment, Vascular Dementia, Lewy Body Dementia, and Dementias; Parkinson's Disease; Functional recovery after Stroke; Fronto- Temporal dementia (FTD) and Parosysmal Spastic Paraplegia (PSP) and other Tauopathies; Cognitive Frailty; Chronic Tinnitus; and Huntington's Disease (claim 5).  Reid discloses that VX-745 is administered in a dose of 0.5 mg/kg, 1.5 mg/kg and 4.5 mg/kg (figures 1-6).  Alam teaches that the specific effective dose level for any particular subject or organism may depend upon a variety of factors including the disorder being treated and the severity of the disorder; activity of specific active compounds employed; specific composition employed, age, body weight, general health, sex and diet of the subject, time of administration, and rate of excretion of the specific active compound employed; duration of the treatment, drugs and/or additional therapies used in the combination or coincidental with specific compounds(s) employed, and like factors well known in the medical arts.   Alam disclose a unit dose of VX-745 is about 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg or 50 mg (paragraph 0018).   
It would have been obvious to one of ordinary skills in the art to administer neflamapimod to inhibit the progression of pathology in a subject having medial septum cholinergic degeneration associated with dementias (e.g. Lewy Body Dementia) by clinical expression.  One would have been motivated to administer neflamapimod to inhibit the progression of pathology in a subject having medial septum cholinergic degeneration associated with dementias by clinical expression because it is known in the art that cholinergic basal forebrain is divided into four subregions (Ch1–4), and cholinergic neuronal loss in the nucleus basalis of Meynert (Ch4) has been correlated with cognitive impairments in both Alzheimer’s disease (AD) and dementia with Lewy bodies (DLB) as taught by Fujishiro.  And Alam teaches the administration of neflamapimod to treat Alzheimer's Disease, Mild Cognitive Impairment, Vascular Dementia, Lewy Body Dementia, and Dementias with a reasonable expectation of success absent evidence to the contrary.  It would have been obvious to one of ordinary skills at the time of filing that upon administering nelfamapimod to treat Lewy body dementia would also inhibiting progression of pathology in a subject having cholinergic degeneration of the medial septum with the same administration of nelfamapimod (same compound) to treat Lewy body dementia (same patient population) with a reasonable expectation of success.

It would have been obvious to one of ordinary skills in the art that ChAT-immuno-staining was conspicuous in the stratum pyramidale of the CA2–3 area, and that the highest density of ChAT-positive terminal.  Therefore, it would have been obvious to measure the ChAT-positive in order to determine if the administering neflamapinmod to treat dementias (e.g. DLM)(same patient population) is effective with a reasonable expectation of success absence evidence to the contrary.  

While Alam does not specifically disclose dividing the dose into 40 mg three times per days.  However, Alam does disclose 0.5 mg/kg, 1.5 mg/kg and 4.5 mg/kg (figures 1-6) and that unit dose of VX-745 is about 1 mg, 3 mg, 5 mg, 10 mg, 15 mg, 20 mg, 25 mg, 30 mg, 35 mg, 40 mg or 50 mg (paragraph 0018).  Therefore, it would have been obvious to optimize the dosing of neflamapimod in divided doses, because it is known that the dosing is dependent upon the weight of the patient.  Therefore, in presuming that the average patient is 70 kg; the 1.5 kg x 70 = 105 mg, 4.5 mg x 70 kg = 315 mg of neflamapimod, which overlaps the instantly claimed range of 120 mg per day (40 mg x 3 = 120 mg per day or 40 mg every 8 hours).  And it is known that the unit dose of neflamapimod is in 40 mg, it would have been obvious to administer 120 mg per day as instantly claimed and in divided doses with a reasonable expectation of success absence evidence to the contrary.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) and Alam (WO 2016/007616) as applied to claims 1, 3-4, 7-8, 11-13 above, and further in view of van der Zande (EEG Characteristics of Dementia With Lewy Bodies, Alzheimer’s Disease and Mixed Pathology, Front. Aging Neurosci., 03 July 2018, Vol 10, Article 190, pages 1-10)(hereinafter Zande) all of record.
Alam and Fujishiro as cited above.
Neither Alam nor Fujishiro disclose EEG.
Zande teaches that EEG abnormalities are more pronounced in DLB, regardless of AD co-pathology. This emphasizes the valuable role of EEG in discriminating between DLB and AD. It suggests that EEG slowing in DLB is influenced more by the α-synucleinopathy, or the associated cholinergic deficit, than by amyloid and tau pathology (abstract).

It would have been obvious to one of ordinary skills in the art to administer EEG to a subject having basal forbrain cholinergic degeneration dementia (e.g. DLB).  One would have been motivated to administer EEG for the purpose of measurement of EEG abnormalities associated with cholinergic defect in DLB and AD patients with a reasonable expectation of success absence evidence to the contrary.

Claim 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) in view of Alam (WO 2016/007616) as applied to claims 1, 3-4, 7-8, 11-13 above, and further in view of Neef (Dementia with Lewy Bodies: An Emerging Disease, American Family Physician, April 1, 2006 U Volume 73, Number 7, 1223-1229) all are of record.
Alam and Fujishiro as cited above.
Neither Alam nor Fujishiro disclose mobility or hallucinations.
Neef teaches that features supportive of a diagnosis of dementia with Lewy bodies is repeated falls (e.g. mobility), syncope transient loss of consciousness, neuroleptic sensitivity, systematized delusion, hallucinations, REM sleep behavior disorder and depression (table 1).
It would have been obvious to one of ordinary skills to monitor the symptoms of DLB which include repeated falls and hallucinations as taught by Neef. One would have been motivated to assess the symptoms of DLB which include mobility (e.g. falls) and hallucinations as taught by Neef with a reasonable expectation of success.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) in view of Alam (WO 2016/007616) as applied to claims 1, 3-4, 7-8, 11-13 above, and further in view of Gill (Differences in rate of functional decline across three dementia types, Alzheimers Dement. 2013 October ; 9(0): S63–S71, renumbered pages 1-19)) all are of record.
Alam and Fujishiro as cited above.
Neither Alam nor Fujishiro disclose Clinical Dementia Rating Scale-Sum of Boxes (CDR-SB).
Gill teaches that a Clinical Dementia Rating-Sum of Boxes score <16, and duration of symptoms ≤ 10 years.  Dementia diagnoses were assigned using standard criteria. Gill teaches that our findings at baseline agree with cross-sectional studies that have suggested that DLB patients, compared to AD patients, have more severe functional impairment. Our findings are also similar to previous studies that indicated the rate of functional decline was not significantly different between AD and DLB. This is despite the fact that these former studies had limited power to detect differences and may have over-controlled for factors that could block the effect of the specific etiologic diagnosis on rate of decline (e.g., extrapyramidal signs, which are clinical consequences of DLB). Our findings that VaD and AD patients were similar in regard to their limitations on instrumental activities of daily living at baseline are in agreement with a recent cross-sectional study. In addition, even though our sample of VaD patients were mostly Caucasian, our findings are in agreement with a previous study conducted in an African-American population, which found that those with VaD declined at a slower rate than those with AD. Despite these similarities, some longitudinal studies that have examined endpoints closely related to functional abilities have shown that DLB patients have shorter survival times and faster time to institutionalization, compared to AD patients. As well, our finding suggesting that rate of functional decline within each dementia type was steeper for the youngest patients, does not agree with a study conducted in AD patients, which reported that rate of functional decline was more rapid in those 85 years or older. This discrepancy may be due to the fact that the cited study examined basic activities of daily living whereas our study focused on IADLs (page 7).
It would have been obvious to administer a CDR-SB test regularly in order to determine the progression of DLB.  One would have been motivated to administer a CDR-SB test regularly in order to determine the progression of DLB because it is known in the art that DLB functional abilities have shown that DLB patients have shorter survival times and faster time to institutionalization as disclosed by Gill. Therefore, in administering CDR-SB and monitoring the subject would determine the rate of functional decline and at what point the subject should be institutionalized.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (Depletion of cholinergic neurons in the nucleus of the medial septum and the vertical limb of the diagonal band in dementia with Lewy bodies, Acta Neuropathol (2006) 111: 109–114) in view of Alam (WO 2016/007616) as applied to claims 1, 3-4, 7-8, 11-13 above, and further in view of Jackson (Physiother Physiotherapy is Associated with Impry is Associated with Improvements in Gait and ements in Gait and Balance in Individuals with Cognitive Impairment: A Retrospective Analysis, The Graduate College The University of Nevada, Las Vegas, May 17, 2019, pages 1-34) all are of record.

Alam and Fujishiro as cited above.
Neither Alam nor Fujishiro disclose TUG testing.
Jackson teaches that purpose of this study was to determine if physiotherapy (PT) was effective at improving gait and balance in individuals with Alzheimer disease (AD), vascular dementia (VaD), dementia with Lewy bodies (DLB), and mild cognitive impairment (MCI) (abstract).  Jackson disclose using the TUG test in order to make determinations of mobility (e.g. increased in mobility after PT) (methods). Jackson teaches that the TUG test determined improvement in dementia with Lewy Bodies with PT (table 5).
It would have been obvious to one of ordinary skills in the art to administer the TUG test in order to determine the amount of timed up and go in patients with DLB both with and without PT.  One would have been motivated to use the TUG test to determine if the patient is decreasing in the timed up and go or increasing in the timed up and go in order to make assessments to the patients mobility with a reasonable expectation of success absence evidence to the contrary.
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 1-13 is rejected.  
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627